Hancock, Jr., J. (dissenting).
I must dissent. The majority agree (citing our decision in Ziemba v Sternberg, 45 AD2d 230) and, indeed, defendant concedes that plaintiffs have stated a valid cause of action in malpractice based upon the allegations of the unsuccessful sterilization operation, defendants’ representation that the procedure had been successfully performed, and plaintiffs’ reliance thereon in resuming marital relations without the use of contraceptives. The established rule which we restated in Ziemba v Sternberg (supra, p 231) is that the “malpractice action being one for personal injuries (Robins v. Finestone, 308 N. Y. 543, 546), ‘the person responsible for the injury must respond for all damages resulting directly from and as a *185natural consequence of the wrongful act according to common experience and in the usual course of events, whether the damages could or could not have been foreseen by him.’ (Steitz v. Gifford, 280 N. Y. 15, 20.) ” In reviewing this motion to dismiss, there can be no question, taking the allegations of the complaint to be true, that as a direct consequence of the doctor’s breach of his duty owed to them, plaintiffs are faced with the very expenses and burdens that they, for whatever reasons, sought to avoid through the vasectomy operation—those incident to the care of the child. Thus, in depriving plaintiffs of the right to make proof of damages which unquestionably flow from the physician’s alleged malpractice, the majority depart from the accepted rule of damages in malpractice actions.1
As the rationale for their holding that as a matter of law plaintiffs’ damages in this case should be restricted to those damages resulting only from the pregnancy and delivery (thus ruling out other damages notwithstanding that they result “directly from and as a natural consequence of the wrongful act” [Ziemba v Sternberg, supra, p 231]), the majority advance two postulates: (1) that such damages are “speculative beyond realistic measurement” (citing Sala v Tomlinson, 73 AD2d 724); and (2) that in this case the damages “were avoidable because plaintiffs do not claim that defendant’s conduct prevented them from discovering the pregnancy or terminating it or that abortion was contra-indicated because of any medical condition of the mother.” Each will be examined.
That the damages here are too speculative to measure runs counter to the decision in Becker v Schwartz (46 NY2d 401) where the court sanctioned plaintiffs’ claims for the costs of future special care and treatment of the' abnormal Becker child. Noting that plaintiffs had pleaded causes of *186action “founded essentially upon a theory of negligence or medical malpractice”, the court held that they “do allege ascertainable damages: the pecuniary expense which * * * [the parents] in Becker must continue to bear, for the care and treatment of their infant * * * Calculation of damages necessary to make plaintiffs whole in relation to these expenditures requires nothing extraordinary” (Becker v Schwartz, supra, pp 412-413; emphasis added). Computation of the damages approved in Becker could require consideration of unknown and virtually unlimited expenses for long-term institutionalization, nursing care, therapy, treatment, and special equipment. If compensation for such damages “may be readily fixed” (Becker v Schwartz, supra, p 413), can it be said that the ordinary expenses of raising a normal child may not be? Indeed, the ordinary costs for food, clothing, routine medical and dental care, etc., for a child are matters well-known to the average citizen through firsthand experience and it would be difficult to think of a group better qualified to assess fairly a claim of damages based on these expenses than a jury of such citizens. Certainly such expenses do not present the uncertain elements of the damages allowed in Becker and in other types of claims for prospective damages (e.g., for future pain and suffering, or for impairment of future earning capacity).
As the second basis for their holding, the majority propose that damages for the future care of the child “were avoidable” because plaintiffs do not claim that due to “some medical condition of Mrs. Sorkin” an abortion was “contraindicated”. (Had Mrs. Sorkin’s complaint contained such allegation, one must surmise, this objection to the damages would have been obviated.) It is certainly arguable that on the trial of the action defendant could raise questions pertaining to the plaintiffs’ explanations for deciding against an abortion (see Martineau v Nelson, 311 Minn 92,103-104, n 15, noting that the mother’s decision not to undergo an abortion is relevant to the issue of damages but not to liability). It is quite another matter to impose on plaintiffs the obligation of pleading and proving that an abortion was medically ill-advised. To do so offends the accepted rule that factors in mitigation are matters to be pleaded and established in defense of the action (13 NY Jur, Damages, § 26, *187p 455). Moreover, and of greater significance, the majority position presupposes the existence of a legal requirement that a woman, who has conceived because of a doctor’s malpractice, must, if she can withstand an abortion medically, choose between bearing the child, though that choice may for financial reasons, family size, or other factors, amount to grave hardship for the family, and having an abortion, even though that course may be abhorrent to her for moral, philosophical, or religious reasons. I am aware of no basis in the law or in our cultural, moral, or sociological heritage lending support to such requirement. The religious, ethical, and constitutional implications of such a rule are far-reaching, to say the least. Although the majority disclaim any suggestion that they hold abortion to be “obligatory”, the inescapable implication of the proposition is that a woman who refuses to undergo an abortion for medical reasons may recover while one who refuses for other reasons may not. While, to be sure, our decision in Ziemba v Sternberg (45 AD2d 230, supra) involved a wrongful diagnosis and not a wrongful conception, I fail to see in this distinction any warrant for limiting Justice Del Vecchio’s maxim: “The right to have an abortion may not be automatically converted to an obligation to have one” (Ziemba v Sternberg, supra, p 233) by adding the proviso: “unless it is medically safe for the mother to do so.”
The majority suggest that approving these claims for damages will result in excessive financial exposure of physicians.2 On the contrary, as noted, the ordinary costs of raising a normal child are likely to be less than the special costs of raising an abnormal child allowed in Becker (46 NY2d 401, supra). Moreover, recovery may be reduced by the jury’s consideration of mitigating factors hereinafter discussed.
The policy argument that there should be no recovery as a matter of law because the addition of a healthy child to a family is a benefit rather than a cause of harm was voiced by defendants in their briefs in Ziemba v Sternberg *188(45 AD2d 230, supra) and Chapman v Schultz (47 AD2d 806) and by the dissent in Ziemba (supra, pp 234-235) and repudiated by a majority of this court in both cases. I recognize, of course, that it could well offend the sensibilities of any fair-minded person to burden a physician with much if any, of the expense of caring for a robust youngster born to parents whose age, health, financial situation, and other familial responsibilities would allow accommodation of the infant without undue hardship. These are the very factors which the jury would weigh in assessing damages and which, in some cases, in view of the offsetting benefits to the parents of having a healthy son or daughter, would in all likelihood persuade the jurors to return modest awards or none at all (see, generally, Stills v Gratton, 55 Cal App 3d 698; Anonymous v Hospital, 33 Conn S 126; Troppi v Scarf, 31 Mich App 240). On the other hand, I can conceive of situations in which, due to factors such as the advanced age or emotional instability of one or both of the parents or the large size or precarious financial condition of the family, the presence of another offspring would cause extreme hardship and impinge adversely upon other family members. Indeed, I can envision the extreme case in which the birth of another child could have disastrous emotional and financial consequences.
I agree with my colleagues that a case such as this could involve questions pertaining to abortion or, for that matter, adoption, and that such measures would necessarily require difficult personal choices for the married couple faced with an unplanned pregnancy. I do not agree, as the majority suggest, that the complexities of these decisions are a basis for absolving the physician from the direct consequences of his breach of duty. Indeed, it may have been precisely because they wished to avoid what to them would be the agonizing quandaries posed by these alternatives to parenthood that plaintiffs here and countless other couples have resorted to sterilization.
In view of the foregoing, and what I find to be the decided weight of authority in other jurisdictions3 contrary to *189the majority view here, I would reverse and reinstate the first, fourth and fifth causes of action.
Cardamons, J. P., Callahan and Moule, JJ., concur with Simons, J.; Hancock, Jr., J. dissents and votes to reverse and deny the motion in an opinion.
Order affirmed, without costs.

. Special Term dismissed the first, fourth and fifth causes of action on motion pursuant to CPLR 3211 (subd [a], par [7]) upon the ground that the damages pleaded therein were not recoverable. Although such procedure is inconsistent with the general rule that questions pertaining to damages should properly await consideration and resolution on the trial (see Becker v Schwartz, 46 NY2d 401; Ziemba v Sternberg, 45 AD2d 230, 233), this issue does not appear to have been raised before Special Term, apparently because both parties desired an answer to the legal questions presented. Accordingly, I do not consider the point as a basis for dissent.


. The court in Becker rejected the position (taken both by Judge Wachtler in his dissent in Becker v Schwartz, supra, p 422, and by the majority here) that the possible magnitude of the physicians’ liability and the resultant likelihood that physicians will be inclined to practice “defensive medicine” should preclude liability.


. Cases sustaining claims for the costs of rearing and educating the child: Stills v Gratton (55 Cal App 3d 698 [unsuccessful abortion; follows Custodio *189v Bauer, 251 Cal App 2d 303] ) ; Custodio v Bauer (supra [unsuccessful sterilization; court applied traditional negligence principles and noted that sterilization is not against public policy]); Anonymous v Hospital (33 Conn S 126 [unsuccessful tubal ligation; court stated that the benefits of parenthood could be argued in mitigation of damages]); Green v Sudakin (81 Mich App 545 [failed tubal ligation; neither difficulty of ascertaining damages nor public policy militate against recovery]); Troppi v Scarf (31 Mich App 240 [negligent filling of prescription for oral contraceptives; contraception is not against public policy; jury may weigh benefits of parenthood in mitigation of damages] ); Sherlock v Stillwater Clinic (— Minn —, 260 NW2d 169 [inadequate postvasectomy information and testing; difficulty in ascertaining damages will not bar recovery]) ; Betancourt v Gaylor (136 NJ Super 69 [unsuccessful tubal ligation; court sustained causes of action for costs, emotional upset, and physical inconvenience of rearing child]); Bowman v Davis (48 Ohio St 2d 41 [failed sterilization; rejected policy argument and applied traditional negligence principles]); Pierce v Piver (45 NC App 111 [failed tubal ligation; court applied traditional negligence principles]); Ball v Mudge (64 Wn 2d 247 [unsuccessful vasectomy; verdict for defendants but court stated case properly submitted to jury]).
Cases approving cause of action but where recovery was limited to damages arising from sterilization operation itself and/or pregnancy and delivery: Bishop v Byrne (265 F Supp 460 [W Va] [unsuccessful sterilization; plaintiffs only requested costs of birth and pain and suffering of pregnancy; court applied traditional negligence principles; but court stated case properly submitted to jury]); Wilczynski v Goodman (73 111 App 3d 51 [unsuccessful abortion; court stated public policy values life and allows recovery only for pregnancy-related costs]); Bushman v Bums Clinic Med. Center (83 Mich App 453 [failed vasectomy; plaintiffs did not ask for costs of raising child]).
Cases sustaining cause of action but not reaching question of damages: Martineau v Nelson (311 Minn 92 [failed tubal ligation; court applied traditional negligence principles]); Vaughn v Shelton (514 SW2d 870 [Tenn]); Hackworth v Hart (474 SW2d 377 [Ky]) ; Jackson v Anderson (230 So 2d 503 [Fla]).
Cases disapproving cause of action where costs of rearing child are sole damages in issue: Coleman v Garrison (349 A2d 8 [Del] [unsuccessful sterilization; measuring cost of life against its worth is too conjectural and against public policy]); LaPoint v Shirley (409 F Supp 118 [Tex] [unsuccessful tubal ligation; follows Terrell v Garcia, 496 SW2d 124 [Tex], cert den 415 US 927]); Terrell v Garcia (supra [unsuccessful tubal ligation; cost of raising child is outweighed by benefits]); Rieck v Medical Protective Co. (64 Wis 2d 514 [failure to diagnose pregnancy; burden on physician would be out of proportion to wrong and would create “surrogate parent”]). (See Ann., 83 ALR3d 15.)